     Case 3:17-cv-00567-MMD-WGC Document 85 Filed 06/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


CARY J. PICKETT,                     )               3:17-cv-00567-MMD-WGC
                                     )
                        Plaintiff,   )               MINUTES OF THE COURT
        vs.                          )
                                     )               June 16, 2020
VALDEZ, et al.,                      )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        IT IS HEREBY ORDERED that the dispositive motion deadline of July 9, 2020, is
VACATED to be re-set once Defendants file their notice(s) referenced in paragraph 9 of the
court’s order granting Plaintiff’s Request for an Order Permitting the OAG to Prepare and Submit
Written Questions to Parole and Probation (ECF No. 84 at 3).


                                            DEBRA K. KEMPI, CLERK

                                            By:        /s/______________________
                                                   Deputy Clerk
